Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 16 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mountz (8,113,523). In regard to claim 1, Mountz discloses a backrest angle adjusting mechanism suitable for being assembled between a seat body (Fig. 1, item 12) and a backrest (Fig. 1, item 16) of an infant carrier, the seat body being installed on a frame of the infant carrier, the backrest being rotatably connected to the seat body, wherein the backrest angle adjusting mechanism comprises a fixing member (Fig. 2, item 24), an adjustment member (Fig. 2, item 26), and a connecting member (Fig. 2, unnumbered axle members in item 24), wherein the connecting member has one end of the connecting member connected to the backrest, the other end of the connecting member connected to the fixing member (Fig. 2), and the connecting member has a certain thickness (Fig. 2), one end of the adjustment member is connected to the seat body or the frame to form a connecting part (Figs. 1 and 2), and the other end of the adjustment member is bypassed around the fixing member to form an operating part, operating of the operating part causes the adjustment member to slide on the fixing member (Figs. 1 and 2), and sliding of the adjustment member brings the backrest to rotate in respect to the seat body, so as to adjust an inclination angle of the backrest (Figs. 1 and 5).
	In regard to claim 2, Mountz discloses wherein the connecting member is fixed to the backrest, and the fixing member is detachably installed on the connecting member (Fig. 2, wherein any components which are assembled can be disassembled).
	In regard to claim 3, Mountz discloses wherein the connecting member abuts between the backrest and the fixing member, and the fixing member is 16 6959248.1detachably fixed to the backrest after passing through the connecting member (Fig. 2, wherein any components which are assembled can be disassembled).
	In regard to claim 13, Mountz discloses wherein the adjustment member comprises a rope, belt, or cable (Fig. 2 & column 2, lines 47 – 48).
	In regard to claim 15, Mountz discloses wherein the connecting member has a profile of a plate, block, or column (Fig. 2).
	In regard to claim 16, Mountz discloses a frame (Fig. 1, item 12), a seat body connected to the frame (Fig. 1, item 18), a backrest pivoted to the seat body (Fig. 1, item 16), a backrest angle adjusting mechanism according to claim 1, which is connected between the backrest and the seat body or between the backrest and the frame (Figs. 1 and 2 & column 2, lines 44 – 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mountz (8,113,523) as applied to claims 1 – 3, 13, and 15 – 16 above. In regard to claim 5, Mountz discloses the fixing member and the connecting member are arranged in a one-to-one correspondence relationship, or one fixing member is fixed to the backrest by at least two connecting members (Fig. 2).
	In regard to claim 6, Mountz discloses wherein the adjustment member and the fixing member are arranged in a one-to-one correspondence relationship, or two adjustment members are arranged symmetrically on one fixing member (Fig. 2).
	In regard to claim 8, Mountz discloses wherein two connecting members are symmetrically arranged at left and right ends of the backrest, two fixing members are fixed to two connecting members in a one-to-one correspondence relationship, and one adjustment member is connected round each of the fixing 17 6959248.1member (Fig. 2).
	Mountz does not disclose locating the connecting member at an upper side of the back of the backrest. In regard to claims 5 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting member at an upper side of the back of the backrest, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 4, 7, 9 – 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Mountz (8,113,523) discloses a backrest angle adjusting mechanism similar to the instant invention; however Mountz, either alone or in combination, neither discloses nor suggests a backrest angle adjusting mechanism comprising (in regard to claim 4) wherein a side of a fixing member opposite to a backrest extends in a direction toward the backrest, thereby forming a connecting member with a certain thickness, (in regard to claim 7) two adjustment members symmetrically connected around the fixing member, (in regard to claim 9) the adjustment member is inserted in guide groove and slides therein, an anti-dropping member is used to prevent the adjustment member from leaving the guide groove, and a limiting member is used to limit a sliding direction of the adjustment member, (in regard to claim 11) wherein the adjustment member includes a first adjusting section connected between the connecting part and the fixing member and a second adjusting section connected between the fixing member and the operating part, and when the adjustment member slides on the fixing member, a length of the first adjusting section and a length of the second adjusting section changes in inverse proportion, and (in regard to claim 14) wherein the connecting member comprises an elastic material. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Avihod (5,445,433) discloses a reclining chair-back;
Hsia (6,471,222) discloses an adjustable seat back for a stroller;
Chen (7,128,326) discloses a stroller backrest tilting adjusting device;
Yu et al. (8,201,846) disclose a backrest recline adjustment device for a stroller;
Miller et al. (9,102,348) disclose a baby carriage capable of adjusting reline angle of seat back;
Driessen (10,407,090) discloses a device for transporting a child and child seat;
Yang et al. (2003/0052474) disclose a stroller seat back leaning angle adjusting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618